Case 1:21-cv-21500-KMM Document 1 Entered on FLSD Docket 04/19/2021 Page 1 of 11




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                               CASE NO.:

     JESUS GONZALEZ

            Plaintiff,
     v.

     WALGREEN CO
     d/b/a Walgreens at 3655 S Dixie Highway,
     and W-ICE, LTD.

            Defendants.
                                                    /

                            COMPLAINT FOR INJUNCTIVE RELIEF

            Plaintiff Jesus Gonzalez (“Plaintiff”), by and through his undersigned counsel,

     hereby sues Defendant Walgreen Co doing business as Walgreens at 3655 S Dixie Highway

     and Defendant W-ICE, Ltd. for injunctive relief pursuant to 42 U.S.C. §§12181-12189 of

     the Americans with Disabilities Act (“ADA”) and 28 C.F.R. Part 36 and alleges:

                                            JURISDICTION

            1.      This is an action for declaratory and injunctive relief pursuant to Title III of

     the Americans with Disabilities Act (“ADA”) 42 U.S.C. §§12181-12189. This Court is

     vested with original jurisdiction under 28 U.S.C. §1331.

            2.      Venue is proper in the Court, pursuant to 28 U.S.C. §1391(b) in that all

     events giving rise to this lawsuit occurred within the Southern District of Florida and the

     subject premises is located within the jurisdiction of this Court.

            3.      Defendants are authorized to conduct, and are conducting, business within

     the State of Florida and within the jurisdiction of this court.
Case 1:21-cv-21500-KMM Document 1 Entered on FLSD Docket 04/19/2021 Page 2 of 11




                                               PARTIES

            4.      Plaintiff Jesus Gonzalez is a resident of the state of Florida. Plaintiff suffers

     from what constitutes a “qualified disability” under the ADA as he is disabled with

     neuropathy and nerve damage due to radiation and utilizes a wheelchair for mobility.

     Plaintiff’s disability is defined in 42 US Code §12102(1)(A), (2) and in 28 C.F.R.

     §36.105(b)(2) and 28 C.F.R. §36.105(2)(iii)(D).

            5.      Defendant Walgreen Co (also referenced as “Defendant Walgreen,” “tenant,”

     “operator,” lessee” or “co-Defendant”) is a foreign corporation registered in Florida. The

     parent company to Defendant Walgreen (Walgreens Boots Alliance, Inc.) is a NASDAQ

     company on the S&P 100 and 500 components, which not only owns Walgreens pharmacies

     but also owns pharmaceutical manufacturing, wholesale, and distribution companies. In

     2020 it reported gross income of 139.5 billion dollars.

            6.      Defendant W-ICE, Ltd. (also referenced as “Defendant Landlord,” “Lessor,”

     “Owner,” or “co-Defendant”) is the owner of real property located at 3655 S Dixie

     Highway, Miami Florida 33133, identified as Folio 01-4121-006-0220, which is a

     commercial property built out as a Walgreens pharmacy.

                                                FACTS

            7.      At all times material hereto, Defendant Landlord’s real property has been

     leased to co-Defendant Walgreen (the lessee). The lessee in turn has operated its Walgreens

     at 3655 S Dixie Highway pharmacy within that leased space.

            8.      Walgreens pharmacies sell pharmaceutical products and in addition sell

     cosmetics, health and wellness products, health information and photo services. Walgreens

     pharmacies, including the pharmacy located at 3655 S Dixie Highway are places of public




                                                    2
Case 1:21-cv-21500-KMM Document 1 Entered on FLSD Docket 04/19/2021 Page 3 of 11




     accommodation pursuant to 42 U.S.C. §12181(7)(F) since they are all primarily pharmacies.

     The Walgreens at 3655 S Dixie Highway pharmacy, which is the subject of this complaint,

     is also referenced as a “pharmacy” or “place of public accommodation.”

            9.      At all times material hereto, Defendant Walgreen was (and is) a company

     owning and operating pharmacies under the “Walgreens” brand which are open to the

     public. Each of the Defendant’s pharmacies (including the Walgreens located at 3655 S

     Dixie Highway) is a place of public accommodation subject to the requirements of Title III

     of the ADA and its implementing regulation; 42 U.S.C. §12182, §12181(7)(F) and 28

     C.F.R. §36.104(6).

            10.     As the operator of pharmacies which are open to the public, Defendant

     Walgreen is defined as a “Public Accommodation" within meaning of Title III because it is

     a private entity which owns, or operates a pharmacy; 42 U.S.C. §12182, §12181(7)(F); 28

     C.F.R. §36.104(6).

            11.     Due to the close proximity to Plaintiff’s home to the Walgreens pharmacy at

     3655 S Dixie Highway location, on April 4, 2021 Plaintiff went to that Walgreens with the

     intent of purchasing sundry items.

            12.     While Plaintiff was shopping at this particular Walgreens pharmacy, he

     encountered many barriers to access and met multiple areas of inaccessibility due to the fact

     that he perambulates with the assistance of a wheelchair.

            13.     On arrival at the Walgreens, Plaintiff had difficulty exiting his vehicle due to

     the non-compliant designated parking facilities and when he began shopping inside the

     facility and required use of the restroom, encountered areas of inaccessibility within the

     restroom facilities. Furthermore, when Plaintiff attempted to take a sip of water from the




                                                   3
Case 1:21-cv-21500-KMM Document 1 Entered on FLSD Docket 04/19/2021 Page 4 of 11




     drinking fountain within the pharmacy, he had great difficulty due to the fact that the

     drinking fountain did not have a hi-lo unit. As such, Plaintiff has been denied full and equal

     access by the operator/lessee of the Walgreens pharmacy located at 3655 S Dixie Highway

     (Defendant Walgreen) and by the owner/lessor of the commercial property which houses the

     pharmacy (Defendant Landlord).

                14.      Due to being denied full and equal access to the Walgreens pharmacy located

     at 3655 S Dixie Highway, Plaintiff left the pharmacy feeling excluded, humiliated and

     dejected.

                15.      By virtue of the fact that Defendant Walgreen is the owner and operator of

     the second largest pharmacy store chain in the United States 1, Defendant Walgreen is well

     aware of the ADA and the need to provide for equal access in all areas of its pharmacies.

     Therefore, its failure to reasonably accommodate mobility impaired and disabled patrons by

     insuring that its Walgreens pharmacy located at 3655 S Dixie Highway is fully accessible

     is/was willful, malicious, and oppressive and in complete disregard for the Civil Rights of

     the Plaintiff and in violation of 28 C.F.R. §36.303.

                16.      As the owner of commercial real property which is operated as a pharmacy

     which is open to the public, Defendant W-ICE, Ltd. is also a “Public Accommodation”

     pursuant to 42 U.S.C. §12181(7)(F) and 28 C.F.R. §36.104(6). On information and belief, as

     an investor and owner of a large commercial property being used as a public

     accommodation, Defendant W-ICE, Ltd. is aware of the ADA and the need to provide for

     equal access in all areas of its commercial properties which are open to the public.




     1
         https://en.wikipedia.org/wiki/Walgreens


                                                      4
Case 1:21-cv-21500-KMM Document 1 Entered on FLSD Docket 04/19/2021 Page 5 of 11




             17.       As a result of the joint and several discrimination by Defendants, Plaintiff

     has suffered loss of dignity, mental anguish and other tangible injuries and has suffered an

     injury-in-fact.

             18.       Plaintiff continues to desire to patronize the Walgreens pharmacy located at

     3655 S Dixie Highway, but continues to be injured in that he continues to be discriminated

     against due to the barriers to access within that place of public accommodation, all which

     are in violation of the ADA.

             19.       Any and all requisite notice has been provided.

             20.       Plaintiff has been obligated to retain the civil rights law office of J. Courtney

     Cunningham, PLLC and has agreed to pay a reasonable fee for services in the prosecution of

     this cause, including costs and expenses incurred. Plaintiff is entitled to recover those

     attorney’s fees, costs and expenses from the Defendant pursuant to 42 U.S.C. §12205.

                       COUNT I – VIOLATIONS OF TITLE III OF THE ADA

             21.       The ADA was enacted and effective as of July 26, 1990 and ADA legislation

     has been protecting disabled persons from discrimination due to disabilities since that time.

     Since 30 years have passed since enactment of the ADA, public accommodations and places

     of public accommodation have had adequate time for compliance.

             22.       Congress explicitly stated that the purpose of the ADA was to:

             (i)       provide a clear and comprehensive national mandate for the
                        elimination of discrimination against individuals with disabilities;

             (ii)      provide clear, strong, consistent, enforceable standards addressing
                        discrimination against individuals with disabilities; and,

             (iii)     invoke the sweep of congressional authority, including the power to
                        enforce the fourteenth amendment and to regulate commerce, in
                        order to address the major areas of discrimination faced on a daily
                        by people with disabilities.



                                                       5
Case 1:21-cv-21500-KMM Document 1 Entered on FLSD Docket 04/19/2021 Page 6 of 11




     42 U.S.C. §12101(b)(1)(2) and (4).

             23.     Prior to the filing of this lawsuit, Plaintiff personally visited the Walgreens

     pharmacy located at 3655 S Dixie Highway, however Plaintiff was denied adequate

     accommodation because, as a disabled individual who utilizes a wheelchair for mobility,

     Plaintiff met architectural barriers when he was parking his car, when he took a drink from

     the water fountain, and went to the restroom at the pharmacy. Therefore, Plaintiff has

     suffered an injury in fact.

             24.     Defendant Walgreen (lessee/operator of the Walgreens pharmacy located at

     3655 S Dixie Highway) and Defendant Landlord (owner/lessor) have discriminated (and

     continue to discriminate) against Plaintiff by denying full and equal access to, and full and

     equal   enjoyment     of,     goods,   services,       facilities,   privileges,   advantages   and/or

     accommodations at the pharmacy, in derogation of 42 U.S.C. §12101 et. seq., and as

     prohibited by 42 U.S.C. §12182 et. seq. by failing to barriers to access pursuant to 42 U.S.C.

     §12182(b)(2)(a)(iv), where such removal is readily achievable.

             25.     Plaintiff has been unable to, and continues to be unable to, enjoy full and

     equal safe access to, and the benefits of, the accommodations and services offered at the

     Walgreens pharmacy located at 3655 S Dixie Highway.

             26.     Defendants are jointly and singularly governed by the ADA and must be in

     compliance therewith. Defendants have jointly and severally discriminated against Plaintiff,

     a disabled patron, in derogation of 28 C.F.R. Part 36.

             27.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991 (as

     amended), the Department of Justice, Office of the Attorney General, promulgated Federal

     Regulations to implement the requirements of the ADA, known as the Americans with



                                                        6
Case 1:21-cv-21500-KMM Document 1 Entered on FLSD Docket 04/19/2021 Page 7 of 11




     Disabilities Act Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R. Part 36, under

     which said Department may obtain civil penalties of up to $75,000 for the first violation and

     $150,000 for any subsequent violation.

            28.         The commercial space which        is   owned by      Defendant Landlord

     (owner/lessor) which houses the Walgreens at 3655 S Dixie Highway pharmacy is operated

     by Defendant Walgreen (tenant/lessee). This commercial space is in violation of 42 U.S.C.

     §12181 et. seq., the ADA and 28 C.F.R. §36.302 et. seq., and both the owner/lessor and the

     tenant/lessee are discriminating against the Plaintiff as a result of inter alia, the following

     specific violations:

                   i.        As to Defendant Walgreen (lessee/operator) and Defendant Landlord

     (owner/lessor of the property) (jointly and severally), Plaintiff had difficulty exiting his

     vehicle, as the designated accessible parking spaces are located on an excessive slope. This

     is in violation of Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

     Standards for Accessible Design.

                  ii.        As to Defendant Walgreen (lessee/operator) and Defendant Landlord

     (owner/lessor of the property) (jointly and severally), failure to provide accessible means of

     egress from the parking to the pharmacy due to the slope of the parking lot at the location of

     the accessible parking, in violation of 2010 ADA Standards for Accessible Design Section

     207.1 and Section 403.3 which states that the running slope of walking surfaces shall not be

     steeper than 1:20 and the cross slope shall not be steeper than 1:48 and Section 403.4 which

     requires change in slope to comply with Section 303, wherein Section 303.4 requires

     changes in level greater than ½ inch shall be ramped.




                                                   7
Case 1:21-cv-21500-KMM Document 1 Entered on FLSD Docket 04/19/2021 Page 8 of 11




                 iii.       As to Defendant Walgreen (lessee/operator) and Defendant Landlord

     (owner/lessor of the property) (jointly and severally), Plaintiff had difficulty using the curb

     ramp as part of the accessible route, as the curb ramp has an excessive running slope. The

     non-compliant running slope is a violation of Section §4.7.2 of the ADAAG and Section

     §406 of the 2010 ADA Standards for Accessible Design.

                 iv.        As to Defendant Walgreen (lessee/operator) and Defendant Landlord

     (owner/lessor of the property) (jointly and severally), the drinking fountain does not provide

     access to those who have difficulty bending, stooping, or leaning as the drinking fountain

     has not been outfitted with a hi-lo unit for standing persons or people have difficulty

     bending or stooping. This is in violation of Sections 4.1.3(10) of the ADAAG and Sections

     §602.7 of the 2010 ADA Standards for Accessible Design.

                  v.        As to Defendant Walgreen (lessee/operator) and Defendant Landlord

     (owner/lessor of the property) (jointly and severally), there are permanently designated

     interior spaces without proper signage. Specifically, signage in the bathroom is mounted on

     the hinge side of the door in violation of Section 4.30 of the ADAAG and Sections 703 of

     the 2010 ADA Standards of Accessible Design

                 vi.        As to Defendant Walgreen (lessee/operator) and Defendant Landlord

     (owner/lessor of the property) (jointly and severally), Plaintiff was exposed to a

     cutting/burning hazard because the lavatory pipes and water supply lines are not completely

     wrapped (outside the stall) which is in violation of Section 4.19.4 of the ADAAG and

     Section 606.5 of the 2010 ADA Standards for Accessible Design, because the lavatory pipes

     are not fully wrapped or maintained.




                                                   8
Case 1:21-cv-21500-KMM Document 1 Entered on FLSD Docket 04/19/2021 Page 9 of 11




                 vii.       As to Defendant Walgreen (lessee/operator) and Defendant Landlord

     (owner/lessor of the property) (jointly and severally), Plaintiff had difficulty locking the

     door without assistance as the door lock hardware is mounted beyond required reach

     allowed for approach provided above the finished floor. This is in violation of Sections 4.2.5

     of the ADAAG and Sections 308.2.1 of the 2010 ADA Standards for Accessible Design.

                viii.       As to Defendant Walgreen (lessee/operator) and Defendant Landlord

     (owner/lessor of the property) (jointly and severally), Plaintiff could not transfer to the toilet

     without assistance, as the rear wall grab bar is not mounted at the correct location from the

     side wall. This is a violation of 28 C.F.R. Part 36, and Section 604.5 of the 2010 ADA

     Standards for Accessible Design.

                  ix.       As to Defendant Walgreen (lessee/operator) and Defendant Landlord

     (owner/lessor of the property) (jointly and severally), Plaintiff could not transfer to the toilet

     without assistance, as the toilet seat is mounted below the required height. The seat height of

     a water closet must be 17” minimum and 19” maximum above the finished floor and the top

     of the seat. In this case, the seat height is too low, which is in violation of 28 C.F.R. Part 36,

     Section 213.3.1 and 213.3.2 of the 2010 ADA Standards for Accessible Design, Section

     4.16.3 of the ADAAG and Sections 604.4 of the 2010 ADA Standards for Accessible

     Design.

                  x.        As to Defendant Walgreen (lessee/operator) and Defendant Landlord

     (owner/lessor of the property) (jointly and severally), Plaintiff had difficulty in obtaining

     toilet paper without assistance because the toilet paper dispenser is not mounted in

     accordance with Section 4.16.6 and Figure 29 of the ADAAG and Section 604.7 of the 2010

     ADA Standards for Accessible Design.




                                                     9
Case 1:21-cv-21500-KMM Document 1 Entered on FLSD Docket 04/19/2021 Page 10 of 11




            29.     Pursuant to 42 U.S.C. §12101et seq., and 28 C.F.R. §36.304, the Defendants

     are required to make the Walgreens pharmacy located at 3655 S Dixie Highway commercial

     space accessible to persons with disabilities since January 28, 1992. Defendants have

     jointly and severally failed to comply with this mandate.

            30.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

     Plaintiff injunctive relief, including an order to alter the commercial property and the

     pharmacy therein such that it is made readily accessible to, and useable by, individuals with

     disabilities to the extent required by the ADA.

            WHEREFORE, Plaintiff Jesus Gonzalez hereby demands judgment against the

     Defendant W-ICE, Ltd. (owner and lessor of the commercial property) and Defendant

     Walgreen Co (lessee and operator of the Walgreens at 3655 S Dixie Highway pharmacy)

     and requests the following relief:

            a)      The Court declare that Defendants have violated the ADA;

            b)      The Court enter an Order directing Defendants to evaluate and neutralize

     their policies, practices and procedures toward persons with disabilities,

            c)      The Court enter an Order requiring Defendants to alter the commercial

     property and the Walgreens pharmacy located at 3655 S Dixie Highway such that it

     becomes accessible to and usable by individuals with disabilities to the full extent required

     by the Title III of the ADA;

            d)      The Court award reasonable costs and attorneys’ fees; and

            e)      The Court award any and all other relief that may be necessary and

     appropriate.

     Dated this 19th day of April 2021.




                                                   10
Case 1:21-cv-21500-KMM Document 1 Entered on FLSD Docket 04/19/2021 Page 11 of 11




                                        Respectfully submitted,

                                        /s/ J. Courtney Cunningham
                                        J. Courtney Cunningham, Esq.
                                        J. COURTNEY CUNNINGHAM, PLLC
                                        FBN: 628166
                                        8950 SW 74th Court, Suite 2201
                                        Miami, Florida 33156
                                        Telephone: 305-351-2014
                                        Email: cc@cunninghampllc.com
                                        Counsel for Plaintiff




                                        11
